MEMORANDUM **
Following a limited remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc), Juan Alfonso Castillo-Castellanos appeals from the district court’s order concluding that it would have imposed the same 86-month sentence had it known that the Sentencing Guidelines were advisory. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Castillo-Castellanos contends that the district court erred by not resentencing him on remand. However, because we ordered a limited remand pursuant to Ameline and the district court subsequently ruled that it would not have imposed a different sentence had it known that the Guidelines were advisory, Castillo-Castellanos was not entitled to resentencing. See United States v. Combs, 470 F.3d 1294, 1296-97 (9th Cir.), cert. denied, — .U.S. -, 128 S.Ct. 1071, 169 L.Ed.2d 816 (2008); see also United States v. Perez, 475 F.3d 1110, 1114 (9th Cir.2007) (holding that a district court is required to comply with this Court’s mandate). We also hold that Castillo-Castellanos was not entitled to a new presentence report on remand) Cf. United States v. Silva, 472 F.3d 683, 689 (9th Cir.), cert. denied, — U.S. -, 128 S.Ct. 201, 169 L.Ed.2d 135 (2007).
Castillo-Castellanos also contends that his sentence is substantively unreasonable. We conclude that the sentence is reasonable in light of the factors contained in 18 U.S.C. § 3553(a). See Gall v. United States, — U.S. -, 128 S.Ct. 586, 594, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.